IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                No. 05-40153                      F I L E D
                              Summary Calendar                   September 21, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

NOE SIFUENTES-FLORES, also known as Carlos Solares-Hernandez

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 7:04-CR-102-ALL


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      This court affirmed the sentence of Noe Sifuentes-Flores (Sifuentes).
United States v. Sifuentes-Flores, 145 F. App'x 497, 498 (5th Cir. 2005). The
Supreme Court vacated and remanded for further consideration in light of Lopez
v. Gonzales, 127 S. Ct. 625 (2006).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-40153

      Sifuentes has been deported. He therefore would not legally be able to
attend any resentencing, as is required by FED. R. CRIM. P. 43, should this court
remand his case. We are unable to grant Sifuentes relief. His appeal is moot
and is dismissed. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83
(5th Cir. 2007), petition for cert. filed (June 25, 2007) (No. 06-12082).
      APPEAL DISMISSED.




                                         2